Citation Nr: 0215584	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss, 
rated as 10 percent disabling from June 7, 1999.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

Audiometric test results correspond to a level V hearing loss 
in the right ear and a level IV hearing loss in the left ear.


CONCLUSION OF LAW

A rating in excess of 10 percent for service-connected 
bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Table VI, Table VII, 
Diagnostic Code 6101 (1998); 38 C.F.R. §§ 4.85, 4.86 Table 
VI, VIa, Table VII, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from June 1942 to October 
1945.  He has submitted evidence that shows he served with an 
anti-aircraft artillery unit during his service in World War 
II.

The veteran's claim for entitlement to service connection for 
hearing loss was received at the RO on June 7, 1999.  He 
claimed that he suffered from a hearing loss related to 
service as a result of his exposure to the detonation of 
thousands of rounds of artillery.  The veteran submitted a 
statement from G. I. Jensen, M.D., dated in May 1999, along 
with his claim.  The statement from Dr. Jensen pertained to 
unrelated issues.

The veteran's claim was denied as not well grounded in 
December 1999 and notice was provided that same month.  The 
basis for the denial was that there was no evidence of a 
hearing loss disability in service.  

The veteran, through his attorney, submitted a notice of 
disagreement that was received at the RO in January 2000.  
The veteran was issued a statement of the case (SOC) in March 
2000.  He did not perfect an appeal of the denial of his 
claim and the December 1999 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(b), 20.1103 
(2001).

The RO wrote to the veteran in March 2001 and advised him of 
the enactment of Veterans Claims Assistance Act of 2000 
(VCAA), Public Law 106-475.  The RO explained that the VCAA 
removed the requirement for a claimant to submit a well-
grounded claim and that the veteran's claim would be reviewed 
under the provisions of the VCAA.  The veteran was encouraged 
to identify evidence that could be obtained on his behalf or 
to submit evidence in support of his claim.

Associated with the claims folder are VA outpatient treatment 
records for the period from September 2000 to May 2001.  The 
records primarily relate to treatment for unrelated 
conditions.  The veteran did receive an audiology evaluation 
in May 2001 at which time audiometric testing was conducted.  
The results of that testing revealed puretone thresholds of 
40, 55 and 75 decibels in the right ear, at 1,000, 2,000, and 
4,000 Hertz, respectively.  Testing revealed puretone 
thresholds of 35, 60, and 80 decibels in the left ear for the 
same frequencies.  No findings were listed for testing at the 
3,000-Hertz level for either ear.  No speech discrimination 
scores were reported.

The RO wrote to the veteran in September 2001 and informed 
him that his VA treatment records were received and that a 
request was made to obtain records from Beltone Hearing 
Service.

The RO received a copy of a November 2000 audiogram performed 
at Beltone Hearing Services in October 2001.  The audiogram 
was in graph form and did not include speech discrimination 
scores using the Maryland CNC method.  

The RO contacted the veteran in October 2001 and informed him 
of the receipt of the Beltone audiogram.  

The veteran was afforded a VA audiology examination in 
November 2001.  The veteran reported that he felt his hearing 
loss had been present since his military service and had 
become worse over the years.  Audiometric testing revealed 
puretone thresholds of 60, 60, 65, and 75 decibels in the 
right ear, at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing revealed puretone thresholds of 50, 
60, 65, and 75 decibels in the left ear for the same 
frequencies.  The average decibel losses were 65 in the right 
ear and 63 in the left ear.  The veteran had a speech 
recognition score of 82 percent for the right ear and 80 
percent for the left ear.  The examiner concluded that it was 
at least as likely as not that a portion of the veteran's 
hearing loss was attributable to noise exposure in service.

The RO granted service connection for bilateral hearing loss 
in December 2001.  The RO assigned a 10 percent disability 
rating, effective from the date of claim, June 7, 1999.

The veteran, through his attorney, submitted a notice of 
disagreement in January 2002.  In addition, the veteran 
indicated that he would be forwarding a medical opinion 
regarding his bilateral hearing loss in the near future to 
support his contention for a higher rating.

The veteran did not submit any further evidence.  His claim 
was certified to the Board on appeal in March 2002.

II.  Analysis

During the course of the veteran's claim, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999.  See Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,209 (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2001)).  The RO has 
evaluated the veteran's claim under both the old and amended 
criteria.  The Board will also use both the old and amended 
criteria in conducting its appellate review of the veteran's 
claim.

The Board notes that the criteria in effect both before and 
after the change establish eleven auditory acuity levels 
designated from I to XI.  Whether viewing the old or new 
criteria, Tables VI and VII as set forth in the regulations 
are used to calculate the rating to be assigned.  38 C.F.R. § 
4.87 (1998); 38 C.F.R. § 4.85 (2001).  (These tables did not 
change.  64 Fed. Reg. 25,202-25,210.  In instances where, 
because of language difficulties, the Chief of the Audiology 
Clinic or other examiner certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages. 38 C.F.R. § 4.85(c) (1998); 38 
C.F.R. § 4.85(c) (2001).  Under the criteria that became 
effective in June 1999, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2001).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2001).

As noted above, to evaluate the degree of disability 
resulting from defective hearing, the rating criteria 
establish 11 different auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100-6110 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001); Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

In applying the rating criteria to the evidence of record the 
Board notes that the results of the November 2001 VA 
audiogram correspond to a Level IV hearing loss in both ears 
when using Table VI.  38 C.F.R. § 4.87 (1998); 38 C.F.R. 
§ 4.85 (2001).  A combination of the two levels results in a 
10 percent rating under Table VII.  Id.

The Board notes that the veteran's hearing loss in his right 
ear meets the criteria in 38 C.F.R. § 4.86(a) (2001) for 
application of Table VIa as he has puretone thresholds 
greater than 55 decibels at each of the designated levels.  
Since his average decibel loss was 65 at the time of the 
November 2001 VA examination, this correlates to a Level V 
hearing loss on Table VIa.  His left ear hearing loss remains 
at Level IV as he does not have puretone thresholds greater 
than 55 at each of the designated levels, only an average 
greater than 55.  The Level V designation for the right ear 
is greater under Table VIa and is to be used in determining 
the veteran's level of disability.

Applying the findings of a Level V hearing loss for the 
poorer ear and a Level IV hearing loss for the better ear the 
veteran is still only entitled to a 10 percent disability 
rating.  See 38 C.F.R. § 4.87, Table VII, Diagnostic Code 
6101 (1998); 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2001).  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann, 3 Vet. App. at 349.  Therefore, there 
is no basis to assign a higher rating for the veteran's 
bilateral hearing loss at any time from June 7, 1999.

The Board also notes that the results of the November 2000 
Beltone audiogram are not for consideration in evaluating the 
level of disability as the audiogram results do not meet the 
requirements set forth under 38 C.F.R. § 3.385 (1998) and 
38 C.F.R. §§ 3.385, 4.85(a) (2001).  The results of the VA 
audiometric testing from May 2001 are also not for 
consideration because there were no results reported for 
testing at the 3,000-Hertz level.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's hearing loss 
at any time after June 7, 1999.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 
38 C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2001).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
veteran was granted service connection for his disability in 
December 2001; he disagreed with the level of the disability 
rating and perfected an appeal as to that issue.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that, 
if such information or evidence is not received within one 
year from the date of such notification, no benefit may be 
paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2001).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

In this case the veteran was originally contacted by the RO 
in September 1999 and advised to submit evidence of treatment 
after service for his hearing loss.  He was also notified 
that the RO was requesting records from the two sources of 
evidence identified by the veteran.  He submitted the letter 
from Dr. Jensen pertaining to unrelated issues.  His claim 
was denied as not well grounded in December 1999 and he 
failed to perfect a timely appeal of the denial.

In March 2001 the RO contacted the veteran and informed him 
of the enactment of the VCAA and that his claim would be 
reviewed under the new law.  The RO did reopen the veteran's 
claim as provided for by section 7(b) of the VCAA.  Moreover, 
claims re-adjudicated under section 7(b) require that the 
original claim be re-adjudicated as if the original denial 
had not been made.  See VAOPGCPREC 3-2001.

The veteran was provided notice in the March 2001 letter of 
the elements necessary to establish entitlement to service 
connection for his hearing loss.  The RO advised him of the 
evidence of record as of that time and what he should, or 
could, submit to support his claim.  The veteran was also 
advised to notify the RO if there was any evidence that 
required assistance to obtain.  He was advised in July, 
September, and October 2001 letters, respectively, of the 
status of the RO's efforts.  

The veteran and his representative were notified in a 
statement of the case issued in February 2002 of the 
provisions of law relied on, the facts developed in the case, 
and of the reasoning used in reaching a decision on the issue 
in this case.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find absence of notice in this case.  As reviewed above, the 
veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  Service connection was 
established for his hearing loss disability and he was 
informed of the rating criteria used to evaluate the level of 
his disability.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The private treatment records 
identified by the veteran have been obtained.  The VA records 
identified by the veteran were obtained and associated with 
the claims folder.  He was afforded a VA examination.  He 
indicated that he would submit additional evidence in support 
of his claim but did not.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

